DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 in the reply filed on 02/22/2022 is acknowledged.  The traversal is on the ground(s) that Neither Chen or Liu et al. discloses internal layer include alcohol soluble protein, nor intermediate layer includes a lipid soluble plant essential oil.  This is not found persuasive because although Chen et al. does not disclose special technical feature of internal layer also comprise alcohol-soluble protein, Chen et al. does not disclose intermediate layer comprise a lipid-soluble plant essential oil. Liu and Fei Liu et al. disclose the claim limitation. In more details:
Liu et al. discloses antibacterial essential oil are added into the controlled-release antioxidant and antibacterial membrane such as  fat-soluble antibacterial essential oil is cinnamon essential oil, clove essential oil, oregano essential oil, peppermint essential oil, One or more mixtures of thyme essential oil, tea tree oil, rosemary essential oil, citronella essential oil, rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(summary of invention). Liu et al. discloses the water soluble natural antioxidant is tea polyphenol, the prolamin is zein. 
Liu discloses starch can be 5-30%, and zein outer can be 5-30% Liu et al. discloses essential oil can be 2.5-7.5% (see e.g. in summary, claim 3). 
Both Chen et al. and Liu et al. are analogous in the field of controlled release membrane comprising water soluble protein and alcohol soluble protein, it would have been obvious for a person with ordinary skills in the art to modify the release laminate of Chen to also include 2.5-7.5% essential oil as taught by Liu in order to increase the antibacterial property of the membrane as suggested by Liu et al. 
Chen in view of Liu et al. does not discloses internal layer also comprise alcohol-soluble protein.
Fei Liu et al. discloses it is desired for gelatin film to incorporate different ratios tea polyphenols, and zein in order to prolong the shelf life of food within the controlled-release film. 
Both Chen in view of Liu et al., and Fei Liu et al. are analogous in the field of controlled release of gelatin film, it would have been obvious for a person with ordinary skills in the art to modify the gelatin inner layer of Chen in view of Liu et al. to also include zein as taught by Fei Liu et al. in order to prolong the shelf life of food within the controlled-release film as taught by Fei Liu et al..
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., and further in view of Liu et al. (CN109454945A) and Fei Liu et al. (Food Hydrocolloids 2017)
As to claim 1. Chen et al. disclose a gradient slow-release active composite film (see e.g. gradient antioxidant multilayer film in 2.2.2. casting process, release rate of multilayer film is slower in 4. conclusion), wherein the film, from inside to outside, is composed of an antioxidative hygroscopic internal layer (see e.g. antioxidant low layer comprising gelatin in Fig, Tea polyphenol (TP) with concentration gradient was then loaded into the middle and inner layer of the optimized multilayer film to achieve prolonged release property in abstract), at least one gradient anti-microbial antioxidative intermediate layer (see e.g. antioxidant high layer in Fig, middle mixture layer of zein/gelatin (ZG2:1, ZG1:1, ZG1:2) in 2.2.2) and at least one waterproof external layer(see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2); 
wherein the antioxidative hygroscopic internal layer is prepared by an alcohol-soluble protein (see e.g. Zein)-water-soluble protein (see e.g. Gelatin inner layer in 2.2.2) substrate and a water-soluble antioxidant (see e.g. Tea polyphenol (TP) with concentration gradient is loaded into the middle and inner layer in abstract); 
the gradient anti-microbial antioxidative intermediate layer (see e.g. antioxidant high layer in Fig, middle mixture layer of zein/gelatin (ZG2:1, ZG1:1, ZG1:2) in 2.2.2. Tea polyphenol (TP) with concentration gradient is loaded into the middle and inner layer in abstract) is prepared by an alcohol-soluble protein (see e.g. zein in 2.2.2)-water-soluble protein substrate(see e.g. gelatin in 2.2.2) and a lipid-soluble plant essential oil and a water-soluble antioxidant(see e.g. Tea polyphenol (TP) with concentration gradient is loaded into the middle and inner layer in abstract), wherein a mass ratio of the alcohol-soluble protein to the water-soluble protein is (1-2):(1-2)(see e.g. Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1), a mass percentage of the lipid-soluble plant essential oil is 2-10 wt%, a mass percentage of the water-soluble antioxidant is 1-8 wt%(see e.g. containing 7.5% TP in 2.2.2, TP was added to the G solution and ZG solution (Z/G 1:2) at the mass ratio of 2.5 wt% and 7.5 wt% respectively to obtain TP/G and TP/ZG1:2 stock solutions in 2.2.1); and the waterproof external layer is composed of a hydrophobic alcohol-soluble protein layer(see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2).
Fig in Chen et al.

    PNG
    media_image1.png
    710
    790
    media_image1.png
    Greyscale

Fig in instant application

    PNG
    media_image2.png
    293
    642
    media_image2.png
    Greyscale

	instant application property-materials table by Examiner 
Antioxidative hygroscopic Internal layer: gelatin, tea polyphenol in Par. 49
water-soluble antioxidant: tea polyphenol, grape polyphenol, red wine polyphenol, apple polyphenol, rosmarinic acid, antioxidant of bamboo leaf and vitamin C in Par. 21.
Waterproof External layer: hydrophobic alcohol-soluble protein layer, such as zein, wheat gliadin, hordein, kafirin and proso millet prolamin in Par. 81
alcohol-soluble protein: zein, wheat gliadin, hordein, kafirin and proso millet prolamin in par. 19.
water-soluble protein: soybean protein, whey protein, casein, gelatin and broad bean protein in Par. 19.
lipid-soluble plant essential oil: oregano essential oil, cinnamon essential oil, clove essential oil, peppermint essential oil, thyme essential oil, tea tree essential oil, rosemary essential oil, citronella essential oil, wild rose essential oil, sweet orange essential oil, eucalyptus essential oil or rose essential oil in par. 21. 
Chen et al. does not disclose internal layer also comprise alcohol-soluble protein, Chen et al. does not disclose intermediate layer comprise a lipid-soluble plant essential oil wherein a mass percentage of the lipid-soluble plant essential oil is 2-10 wt%. 
Liu et al. discloses antibacterial essential oil are added into the controlled-release antioxidant and antibacterial membrane such as  fat-soluble antibacterial essential oil is cinnamon essential oil, clove essential oil, oregano essential oil, peppermint essential oil, One or more mixtures of thyme essential oil, tea tree oil, rosemary essential oil, citronella essential oil, rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(summary of invention). Liu et al. discloses the water soluble natural antioxidant is tea polyphenol, the prolamin is zein. Liu discloses starch can be 5-30%, and zein outer can be 5-30% Liu et al. discloses essential oil can be 2.5-7.5% (see e.g. in summary, claim 3). 
Both Chen et al. and Liu et al. are analogous in the field of controlled release membrane comprising water soluble protein and alcohol soluble protein, it would have been obvious for a person with ordinary skills in the art to modify the release laminate of Chen to also include 2.5-7.5% essential oil as taught by Liu in order to increase the antibacterial property of the membrane as suggested by Liu et al. 
Chen in view of Liu et al. does not discloses internal layer also comprise alcohol-soluble protein.
Fei Liu et al. discloses it is desired for gelatin film to incorporate different ratios tea polyphenols, and zein in order to prolong the shelf life of food within the controlled-release film. 
Both Chen in view of Liu et al., and Fei Liu et al. are analogous in the field of controlled release of gelatin film, it would have been obvious for a person with ordinary skills in the art to modify the gelatin inner layer of Chen in view of Liu et al. to also include zein as taught by Fei Liu et al. in order to prolong the shelf life of food within the controlled-release film as taught by Fei Liu et al.. 
As to claim 2. Chen in view of Liu et al., and Fei Liu et al. disclose the gradient slow-release active composite film according to claim 1, wherein in the antioxidative hygroscopic internal layer, a mass percentage of the water-soluble antioxidant is 8-12 wt%(see e.g. containing 7.5% TP in 2.2.2 in Chen et al. Furthermore, it would have been obvious for a person with ordinary skills in the art to vary such as by increasing the antioxidant ingredient wt percentage of Chen in view of Liu et al., and Fei Liu et al  to be bigger than 7.5% in order to adjust the achieved antioxidant property and achieve a laminate with increased antioxidant property).
As to claim 6. Chen in view of Liu et al., and Fei Liu et al. discloses the gradient slow-release active composite film according to claim 1, wherein the alcohol-soluble protein is one of or a mixture of two or more of zein, wheat gliadin, hordein, kafirin and proso millet prolamin (see e.g. zein in Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1 in Chen et al.); 
the water-soluble protein is one of or a mixture of two or more of soybean protein, whey protein, casein, gelatin and broad bean protein (see e.g. gelatin in Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1 in Chen et al.); 
the lipid-soluble plant essential oil is one of or a mixture of two or more of oregano essential oil, cinnamon essential oil, clove essential oil, peppermint essential oil, thyme essential oil, tea tree essential oil, rosemary essential oil, citronella essential oil, wild rose essential oil, sweet orange essential oil, eucalyptus essential oil and rose essential oil(see e.g. see e.g. in summary, claim 3 of Liu et al.); and 
the water-soluble antioxidant is one of or a mixture of two or more of tea polyphenol, grape polyphenol, red wine polyphenol, apple polyphenol, rosmarinic acid, antioxidant of bamboo leaf and vitamin C(see e.g. Tea polyphenol (TP) with concentration gradient was then loaded into the middle and inner layer of the optimized multilayer film to achieve prolonged release property in abstract of Chen et al.).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., Liu et al. (CN109454945A) and Fei Liu et al. (Food Hydrocolloids 2017), and further in view of Wang et al. (food hydrocolloids 2018)
As to claim 3. Chen in view of Liu et al., and Fei Liu et al. disclose the gradient slow-release active composite film according to claim 2, wherein 
a mass ratio of the alcohol-soluble protein to the water-soluble protein is 1:(2-3) (see e.g. Zein/Gelatin stock solutions (15% w/v) (ZG) were obtained by dissolving gelatin and zein into 80% (v/v) acetic acid solution at certain mass ratio (Z/G 2:1, 1:1, 1:2) in 2.2.1. The zein/gelatin ratio in the middle layer affected the mechanical properties of films, indicating that the mechanical response of multilayer films can be regulated by the zein/gelatin ratio in middle layer in conclusion of Chen et al.).
Liu discloses starch can be 5-30%, and zein outer can be 5-30% in summary, claim 3. Thus it would have been obvious for a person with ordinary skills in the art to adjust each of the water soluble protein wt% and alcohol soluble protein wt% , and the combined wt% of the multilayer laminate including the antioxidative hygroscopic internal layer with a mass percentage of a mixture of the alcohol-soluble protein and the water-soluble protein is 5-30 wt%, and each of the multilayer in order to achieve desired water vapor barrier property, mechanical property and light transmission property of each of the layer within the multilayer laminate as suggested by Wang et al. (Wang et al. disclose multilayer kefiran (alcohol soluble protein)/gelatin (water soluble protein), wherein ratio and wt% are result effective variable that affect the surface wettability, water vapor barrier property (see e.g. abstract), color, light transmission (see e.g. 3.1), mechanical property and water barrier property (see e.g. 3.4, 3.5)). 5-30wt% overlaps with the claimed 20-40wt%. 

    PNG
    media_image3.png
    317
    598
    media_image3.png
    Greyscale


As to claim 4. Chen in view of Liu et al., and Fei Liu et al.  and Wang et al. disclose the gradient slow-release active composite film according to claim 1, wherein in the gradient anti-microbial antioxidative intermediate layer, a mass percentage of a mixture of the alcohol-soluble protein and the water-soluble protein is 18-35 wt%; in the waterproof external layer, a mass percentage of the hydrophobic alcohol-soluble protein is 15-25 wt% (see discussion of claim 3, in particular, Wang et al. disclose multilayer kefiran (alcohol soluble protein)/gelatin (water soluble protein), wherein ratio and wt% are result effective variable that affect the surface wettability, water vapor barrier property (see e.g. abstract), color, light transmission (see e.g. 3.1), mechanical property and water barrier property (see e.g. 3.4, 3.5)).
As to claim 5. Chen in view of Liu et al., and Fei Liu et al.  and Wang et al. disclose the gradient slow-release active composite film according to claim 1, wherein a number of the gradient anti-microbial antioxidative intermediate layer is 2 to 4(see e.g. Fig 3 of Chen, wherein the intermediate layer can have multiple layers due to gelatin and Zein gradient), a content of the lipid-soluble plant essential oil progressively increases from inside to outside and layer by layer(see e.g. Liu et al. and it would also have been obvious to vary the various ingredient to be various gradient profile as suggested by Chen, and Wang et al. in order to achieve desired antibacterial property), a content of the water-soluble antioxidant progressively decreases from inside to outside and layer by layer(see e.g. Tea polyphenol (TP) with concentration gradient was then loaded into the middle and inner layer of the optimized multilayer film to achieve prolonged release property in abstract of Chen et al., furthermore, it would also have been obvious for a person with ordinary skills in the art to modify and vary the antioxidant profile as suggested by Wang et al. and Chen et al. in order to achieve desired antioxidant profile of the multilayer laminate); and a number of the waterproof external layer is 1 to 3(see e.g. see e.g. layer is in direct contact with environment made of Zein, hydrophobic outer zein layer in 2.2.2 of Chen et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pedersen et al. (US20120039981) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783